     Case 16-25602-VFP        Doc 87    Filed 01/24/19 Entered 01/24/19 14:01:46          Desc Main
                                        Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg, MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD                                                   Order Filed on January 24, 2019
                                                                      by Clerk
SUITE 330                                                             U.S. Bankruptcy Court
FAIRFIELD, NJ 07004-1550                                              District of New Jersey
973-227-2840
Chapter 13 Standing Trustee

 IN RE:
    GLORIA S. MACARAEG                               Case No.: 16-25602 VFP

                                                     Hearing Date: 1/17/2019



             ORDER PERMITTING DEBTOR TO CURE ARREARAGES TO TRUSTEE

   The relief set forth on the following page, numbered two (2), is hereby ORDERED.




       DATED: January 24, 2019
      Case 16-25602-VFP         Doc 87    Filed 01/24/19 Entered 01/24/19 14:01:46            Desc Main
                                          Document Page 2 of 2
Debtor(s): GLORIA S. MACARAEG

Case No.: 16-25602
Caption of Order: ORDER PERMITTING DEBTOR TO CURE ARREARAGES TO TRUSTEE

   THIS MATTER having come before the Court on 01/17/2019 on notice to HERBERT B.

RAYMOND, ESQ., and to the Debtor(s) herein, and good sufficient cause having been shown, it is:

   ORDERED, that the Debtor(s) must file modified plan by 1/31/2019 or the case will be dismissed; and it is

   further

   ORDERED, that if the Court's Docket does not reflect that a Modified Plan has been filed by the above

   referenced date, the instant Case shall be Dismissed without further Notice to Debtor or Debtor's Attorney.




                                               Page 2 of 2
